2012 Employment Agreement Amendment

 

 

 

Pursuant to People’s Republic of China Labor Law, People’s Republic of China
Labor Contract Law and their rules promulgated thereunder, Party A and Party B
hereby reach agreement as follows:

  

  I. Party B agrees that Party A shall adjust Party B’s employment compensation
and position according to Party B’s performance and Party A’s operational needs.

 

  II. To increase Party A’s cash flow and for future development, Party B agrees
to waive the compensation for the employment as Chief Financial Officer of
Shengtai Pharmaceuticals, Inc. in the United States. Party B is entitled to the
compensation for the employment in China, totaling RMB90,000 ($14,253).

 

  III. This Amendment is a part of the Employment Agreement dated July 1, 2009
with same legal effect.

 

  IV. This Amendment becomes effective upon execution and shall be made two
copies. Each Party shall keep one copy.

 

 

 

 

 

Party A

 

/s/ Qingtai Liu 

Weifang Shengtai Pharmaceuticals Co., Ltd.

 

Date: June 30, 2012

 

Party B

 

/s/ Yongqiang Wang

Yongqiang Wang

 

Date: June 30, 2012

 



 

 

